Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 4, 2020

                                    No. 04-19-00834-CV

                               IN THE MATTER OF R.I.C.,

                     From the 436th District Court, Bexar County, Texas
                              Trial Court No. 2018JUV01596
                        The Honorable Lisa Jarrett, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Patricia O. Alvarez, Justice
              Beth Watkins, Justice

        Appellant’s reply brief was timely filed in this appeal on February 10, 2020, and this
court’s opinion issued on February 19, 2020. On March 2, 2020, appellant filed a motion for
extension of time to file his reply brief. The motion is DENIED AS MOOT.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court